Fish, P. J.
1. Failure to secure the property by contract, by reason of the inability of the parties to agree .upon the compensation to be paid therefor, is an essential prerequisite to the condemnation of private property for public uses. Civil Code, §§ 4658, 4659.
2. The grant of an interlocutory injunction was not erroneous.

Judgment affirmed.


All the Justices concur.

Joseph iV. Worley, for plaintiff in error,
cited Civil Code, § 4686; Acts 1897, p. 34; Acts 1896, p. 151; Ga. R. 115/560; 98/103; 70/614; 77/338.
Dean & Hobbs, contra.